The test in determining whether an act is done in the scope of the servant's employment, for which the master would be liable, "is not that the act of the servant was done during the existence of the employment, — that is to say, during the time covered by the employment, — but whether it was done in the prosecution of the master's business; whether the servant was at that time engaged in serving his master, for, if the servant steps aside from his master's business, for however short a time, to do an act not connected with such business, the relation of master and servant is for the time suspended, and the servant alone is responsible for his act committed by him during this period." (Italics mine.) L.  N. Railroad Co. v. Hudson,10 Ga. App. 169, 172 (73 S.E. 30); Plumer v. Southern BellTelephone c. Co., 58 Ga. App. 622, 627 (199 S.E. 353). Where the plaintiff brought an action against the defendant to recover damages because of the alleged unjustifiable assault upon him by its bus driver, and solely *Page 872 
on the ground that at the time of the assault the servant was acting in the prosecution of the master's business and in the scope of his employment, but where the evidence conclusively showed that in assaulting the plaintiff the bus driver was engaged in an act wholly personal to himself, the gratification of his anger and resentment at the conduct of the plaintiff, and not in an act in the scope of his employment with the master, the court did not err in granting a nonsuit. Daniel v. ExcelsiorAuto Co., 31 Ga. App. 621 (121 S.E. 692); Atlanta Coca-ColaBottling Co. v. Brown, 46 Ga. App. 451 (167 S.E. 776);Heath v. Atlanta Beer Dist. Co., 56 Ga. App. 494
(193 S.E. 73); Plumer v. Southern Bell Telephone c. Co., supra;Broome v. Primrose Tapestry Mills, 59 Ga. App. 70
(200 S.E. 506); Georgia Railroad  Banking Co. v. Wood, 94 Ga. 124
(21 S.E. 288); Henderson v. Nolting First MortgageCorporation, 184 Ga. 724 (193 S.E. 347).
I dissent from the judgment of reversal, and am of the opinion that the trial court properly granted a nonsuit.